Citation Nr: 1325567	
Decision Date: 08/13/13    Archive Date: 08/16/13

DOCKET NO.  11-21 406	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss prior to July 31, 2012, and a rating in excess of 10 percent from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from January 1969 to November 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Regional Office (RO) that denied the Veteran's claim for an increased rating for bilateral hearing loss.  Based on the receipt of additional evidence, the RO, by rating action dated January 2013, assigned a 10 rating for the hearing loss, effective July 31, 2012.


FINDING OF FACT

On June 4, 2013, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran (via his representative) that he is withdrawing his appeal in the matter of the rating for hearing loss disability.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met; the Board has no further jurisdiction in the matter of the rating for the Veteran's hearing loss disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

The Veteran (via his representative in correspondence received in June 2013) has withdrawn his appeal seeking an increased rating for bilateral hearing loss.  Hence, there remains no allegation of error of fact or law for appellate consideration in the matter of the rating for such disability.  Accordingly, the Board does not have jurisdiction to review an appeal in the matter, and it must be dismissed.


ORDER

The appeal seeking an increased rating for bilateral hearing loss is dismissed.


		
GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


